Citation Nr: 0829994	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for disability manifested 
by bilateral ear pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to 
June 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Cleveland RO denied service connection 
for intermittent ear pain, the veteran filed a notice of 
disagreement, and the RO in Los Angeles, California, issued a 
statement of the case.  The veteran perfected his appeal, and 
the Los Angeles RO has certified the case to the Board.  The 
veteran testified at a Board videoconference hearing in 
August 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for disability 
manifested by bilateral ear pain.  The veteran has stated 
that he has had this problem since an explosion in service in 
the 1950s but that in the late 1960s the pain increased in 
severity and it was finally in the 1970s that he reported it.  
Historically, the record shows that in a December 2001 rating 
decision, the Los Angeles RO granted service connection for 
bilateral hearing loss and tinnitus based on the results of a 
VA fee-basis examination in February 2001.  At that 
examination, the veteran reported that when he was testing a 
jet engine in 1951, it exploded and he had very loud tinnitus 
for about two weeks after which the tinnitus went away and 
retuned in about 1970.  As to the claim for service 
connection for disability manifested by ear pain, the veteran 
is requesting a VA examination and medical opinion.  The 
Board notes that the report of a VA fee basis audiology 
examination conducted in February 2005 shows that the veteran 
reported frequent ear pain over the last six months, but the 
examiner did not address the etiology of the pain.  It is the 
judgment of the Board that the veteran should be provided an 
examination by an ear, nose, and throat specialist and that a 
medical opinion should be obtained.  McClendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).  

Although the veteran has received notice pursuant to 
38 U.S.C.A. § 5103 as to the evidence needed to substantiate 
his claim on a direct basis and notice as to what evidence 
and information he should provide and what evidence VA will 
obtain, it appears that the veteran has not received notice 
of evidence needed to substantiate a secondary service 
connection claim or notice that meets the requirements of 
38 U.S.C.A. § 5103(a) as it pertains to disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As these questions may be involved in the 
present appeal, the veteran should be provided proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
informing him about secondary service claims and notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish service 
connection on a secondary basis and an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim of entitlement to service 
connection for disability manifested by 
bilateral ear pain.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from July 2005 to 
July 2006 and from January 2007 to the 
present.  

3.  Then, arrange for examination of 
the veteran by an ear, nose, and throat 
specialist.  All indicated studies 
should be performed, and the examiner 
should be requested to attempt to 
identify the disease or injury that 
resulted in the veteran's bilateral ear 
pain.  After examination of the veteran 
and review of the record, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
any current disability manifested by 
ear pain had its onset in service or is 
causally related to service or any 
incident of service, including the 
explosion of a jet engine in service.  
The examiner should also be requested 
to provide an opinion as to whether it 
is at least as likely as not 
(50 percent probability or higher) that 
any current disability manifested by 
bilateral ear pain was caused or 
chronically worsened by the veteran's 
service-connected tinnitus and/or his 
service-connected bilateral hearing 
loss.  

An explanation of the rationale for the 
opinions should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  After completion of any other 
development indicated by the state of 
the record, readjudicate the claim of 
entitlement to service connection for 
disability manifested by bilateral ear 
pain.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



